DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3- 6, 9-11, 14-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US Patent Application Publication 2008/0218066 (as cited in previous Office Action).


    PNG
    media_image1.png
    473
    964
    media_image1.png
    Greyscale

Regarding claim 1, Kim teaches an electroluminescent display apparatus, comprising a substrate 300 including an active area in which a pixel is disposed (pixel defining layer 390) and a non-active area enclosing an outer periphery of an edge of the active area (both as labeled above); a thin film transistor disposed on the active area of the substrate (as labeled above); a planarization layer 370 disposed on the thin film transistor; a light emitting element (380/400/410) disposed on the planarization layer; and an encapsulating unit disposed on the light emitting element, wherein the encapsulating unit includes a first encapsulating layer 420 or 425, a second encapsulating layer 425 or 420, and a third encapsulating layer 430 or 440, and at least two of the first encapsulating layer, the second encapsulating layer, and the third encapsulating layer have a plurality of patterns which are separated apart from the first encapsulating layer, the second encapsulating layer and the third encapsulating layer of adjacent encapsulating units, wherein the third encapsulating layer is disposed on the second insulating layer that is disposed on the first encapsulating layer (Note: third encapsulant layer 430 is disposed (over) on the second insulating layer 420 or 425, Note: MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In this instance, since the reference of Kim teaches limitations pertaining the second encapsulating layers that have been recited in the claims of this application, these limitations are held to be a matter of obviousness in view of Kim. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best.).

Regarding claim 3, Kim teaches the first encapsulating layer 420 and the third encapsulating layer 430 are in contact with each other at an end (at area “A” labeled above) and enclose the second encapsulating layer therein (wherein two 420 area enclose 425 on the side and 430 encloses 425 above in figure 6).

Regarding claim 4, Kim teaches the first encapsulating layer 420 or 425 is disposed on each of the plurality of light emitting elements and has a plurality of patterns which are isolated and independent from each other and the second encapsulating layer 425 or 420 and the third encapsulating layer 430 or 440 are extended to cover the plurality of patterns of the first encapsulating layer (wherein, for example, first encapsulating layer 420 is covered on the sidewalls by second insulating layer 425 and on the top surface by layers 430 and 440, in figure 6).

Regarding claim 5, Kim teaches each of the plurality of patterns has an island shape (as a rectangle shape in figure 6).

Regarding claim 6, Kim teaches the first encapsulating layer 425 and the third encapsulating layer 440 include silicon oxide SiOx or silicon nitride SiNx (layer 425 as a silica gel in [0047] and layer 440 as a transparent glass in [0049], both of which are forms of silicon oxide)

Regarding claims 9 and 10, Kim teaches the plurality of patterns are disposed on the plurality of light emitting elements in one-to-one correspondence (figure 6) and each of the plurality of patterns covers at least one light emitting element among the plurality of light emitting elements (figure 6).

300 including an active area in which a pixel is disposed  (pixel defining layer 390) and a non-active area enclosing an outer periphery of an edge of the active area (both as labeled above); a thin film transistor (as labeled above) disposed on the active area of the substrate; a planarization layer 370 disposed on the thin film transistor; a light emitting element (380/400/410) disposed on the planarization layer; and an encapsulating unit disposed on the light emitting element, wherein the encapsulating unit includes a first encapsulating layer 420 or 425, a second encapsulating layer 430, and a third encapsulating layer 440, and the first encapsulating layer has a plurality of patterns which are separated apart from the first encapsulating layer, the second encapsulating layer and the third encapsulating layer of adjacent encapsulating units, wherein the third encapsulating layer is disposed on the second insulating layer that is disposed on the first encapsulating layer (Note: third encapsulant layer 430 is disposed (over) on the second insulating layer 420 or 425, which are disposed on (the sidewall) of first insulating layer 425 or 420), and the second encapsulant layer serves as a foreign matter compensation layer that covers foreign matter to compensate for a defect, and wherein the active area which emits light through the thin film transistor and the light emitting element (figure 6. Note: MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In this instance, since the In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best.).

Regarding claims 14 and 15, Kim teaches the second encapsulating layer 430 and the third encapsulating layer 440 are extended to cover the plurality of patterns of the first encapsulating layer, wherein each of the plurality of patterns has an island shape (as a rectangle shape, in figure 6).

Regarding claim 16, Kim teaches the first encapsulating layer 425 and the third encapsulating layer 440 include silicon oxide SiOx or silicon nitride SiNx (layer 425 as a silica gel in [0047] and layer 440 as a transparent glass in [0049], both of which are forms of silicon oxide)

Regarding claims 19, and 20, the plurality of patterns are disposed on the plurality of light emitting elements in one-to-one correspondence, and wherein each of .

Allowable Subject Matter

Claims 7, 8, 13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive. 

In response to Applicant’s argument that the cited prior art of Kim fails to teach the amended limitation of “wherein the third encapsulating layer is disposed on the second insulating layer that is disposed on the first encapsulating layer”, it is noted that third encapsulant layer 430 is disposed (over) on the second insulating layer (such as 425), which is disposed on (the sidewall) of first insulating layer 420, which meets the limitation of this claim. 

In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best. 

Therefore, the rejection of claims 1 and 11 under 35 USC 103 as being unpatentable over the cited prior art of Kim is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899